PNG
    media_image1.png
    340
    340
    media_image1.png
    Greyscale
United States Patent and Trademark Office    
        
            
                                
            
        
    

Commissioner for Patents
United States Patent and Trademark Office
P.O. Box 1450
Alexandria, VA 22313-1450
www.uspto.gov











BEFORE THE PATENT TRIAL AND APPEAL BOARD


Application Number: 15/633,302
Filing Date: 26 Jun 2017
Appellant(s): Phillips et al.



__________________
Natalie J. Grace, Reg. No. 65,803
For Appellant


EXAMINER’S ANSWER





This is in response to the appeal brief filed dated 2/16/2021.



(1) Grounds of Rejection to be Reviewed on Appeal
Every ground of rejection set forth in the Office action dated 5/19/2020 from which the appeal is taken is being maintained by the examiner except for the grounds of rejection (if any) listed under the subheading “WITHDRAWN REJECTIONS.”  New grounds of rejection (if any) are provided under the subheading “NEW GROUNDS OF REJECTION.”
(2) Response to Argument
Argument IV. A.2.  Appellant’s Claims are Not Directed to an Abstract Idea Under Prong One of Step 2A of Alice
Appellant states that the core of the inventive solution is “an improved utilization of the computing resources of the system that allows variable annuity calculations to be performed in real time in response to receiving an incoming data stream that includes real-time financial market data and variable annuity data.”  Thus, the claimed features provide a particular “solution [that] is necessarily rooted in computer technology in order to overcome a problem,” similar to the claims held patent-eligible in DDR Holdings, LLC v. Hotels.com.  Appellant then states that the pending claims are directed to an improvement in computing resource allocation in a complex computational and data-intensive environment which is patent-eligible despite the Office Action’s identification that “the efficiency and reliability of results comes from the use of computer resources and not driven by applying the abstract idea on a computer.”  Office Action at 6.  The claimed features also function differently from conventional systems because, rather than relying solely on “manual running and operation of tools and systems” that have to be run “after hours using end-of-day or older data,” they strategically allocate and assign resources of a high performance computing grid based on characteristic of various types of variable annuity calculation and allocated computing cores to more efficiently execute the complete variable annuity calculations and provide real-time results to users that reflect intraday market changes.

Argument IV.A.3.  Even if Appellant’s Claims Recite a Judicial Exception, Appellant’s Claims Integrate the Judicial Exception into a Practical Application of that Exception Under Prong Two of Step 2A of Alice
Appellant states that the independent claim 1 recites a specific system for dividing complex variable annuity tasks into sub-calculations of processing tasks and strategically allocating processing resources for performing the sub-calculations based on properties of each of the computing cores in a heterogeneous computing grid to provide real-time market feedback to users.  Appellant also states that the claim provides a specific set of steps for solving a particular technical problem that has arisen in computing environments due to limited processing resources of computing devices and the computational complexity of variable annuity calculations.  Appellant also states that the claimed solution provides the ability to “effectively utilize[e] processing resources of a computing grid” to “comput[e] complex variable annuity calculation in real time.”  Appellant states that McRO makes it clear that claims involving software operating on a general-purpose computer can be patent-eligible where a particular concrete technical solution to a problem is claimed, rather than an idea of a solution.  
Examiner respectfully disagrees and notes that automatically dividing up the processing tasks for the variable calculations into sub-calculations and strategically allocating heterogeneous processing resources for performing the sub-calculations based on the characteristics of each of the processing resources amounts to mere automation of a manual process, such as using a generic computer to process an application for financing a purchase, Credit Acceptance Corp. v. Westlake Services, 859 F.3d 1044, 1055, 123 USPQ2d 1100, 1108-09 (Fed. Cir. 2017)).  Dividing up the processing task is simply abstract in nature and various calculations correspond to mathematical concept implemented on a computer.  There is no technical problem identified, and the technical solution claimed is nothing more than implementing the abstract idea on a computer.  Thus, these arguments are not persuasive.
Argument IV.A.4.  Even if Appellant’s Claims are Directed to an Abstract Idea under Step 2A of Alice, Appellant’s Claims Still Recite “Something More” under Step 2B of Alice
Appellant states that independent claim 1 (and similarly independent claims 17 and 19) recites the unconventional steps of at least the features of transform[ing] the received data stream into a data structure format compatible with one or more computing resources’” “divid[ing] the transformed data stream into a plurality of processing tasks to be executed by the plurality of computing cores, wherein each of the plurality of processing tasks corresponds a sub-calculation of a plurality of sub-calculations for a respective calculation of the variable annuity calculations;” “control[ling] allocation and deallocation of the plurality of processing tasks to the plurality of computing cores, wherein allocating the plurality of processing tasks to the plurality of computing cores includes assigning a task of the plurality of processing tasks for a respective sub-calculation to a respective core of plurality of 
Examiner notes that the various claimed steps are abstract in nature.  An “inventive concept” cannot be furnished by the unpatentable law of nature (or natural phenomenon or abstract idea) itself.”  Genetic Techs. v. Merial LLC, 818 F.3d 1369, 1376, 118 USPQ2d 1541, 1546 (Fed. Cir. 2016).  Instead, an “inventive concept” is furnished by an element or combination of elements that is recited in the claim in addition to (beyond) the judicial exception, and is sufficient to ensure that the claim as a whole amounts to significantly more than the judicial exception itself.  Alice Corp., 134 S. Ct. at 2355, 110 USPQ2d at 1981 (citing Mayo, 566 U.S. at 72-73, 101 USPQ2d at 1966).
For the above reasons, it is believed that the rejections should be sustained.
Respectfully submitted,
/RAJESH KHATTAR/Primary Examiner, Art Unit 3693                                                                                                                                                                                                        
Conferees:
/Shahid Merchant/Supervisory Patent Examiner, Art Unit 3693    

/Vincent Millin/
Appeal Practice Specialist                                                                                                                                                                                                    



Requirement to pay appeal forwarding fee.  In order to avoid dismissal of the instant appeal in any application or ex parte reexamination proceeding, 37 CFR 41.45 requires payment of an appeal forwarding fee within the time permitted by 37 CFR 41.45(a), unless appellant had timely paid the fee for filing a brief required by 37 CFR 41.20(b) in effect on March 18, 2013.